Legend Natural Gas III, LP;
                                                                 Legend Natural Gas, LLC;
                                                                Lewis Energy Group, LP; and
                                                                   Lewis Petro Properties,


                         Fourth Court of Appeals
                                San Antonio, Texas
                                       March 4, 2015

                                   No. 04-14-00899-CV

  Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                     Vasquez,Jr.,
                                     Appellants

                                             v.

LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                        Lewis Petro Properties, Inc,
                                Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-07-00119-CVL
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.           The
appellant’s brief is due on March 31, 2015.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court